DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2020 has been entered.
Claim Rejections - 35 USC § 112
The rejection under 35 USC 112(b) has been withdrawn in view of the amendment filed 10/26/2020.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (DE 202013005525U1) in view of Wang et al. (US Pat No 7,422,162 B2).

a sprinkler (10) having a bottom cover (5, taken as a cover in figure 1) and a top shell (4) which are configured to vertically fit together (demonstrated in figure 1), and a water inlet connector (7, centralized in figure 2) formed at a central portion of the bottom cover (5) for water inflow; when the bottom cover (5) and the top shell (4) fitting together (demonstrated in figure 1), an accommodating space (shown in Fig. 2 inside 4/5) formed there between to install a connecting base (Fig. 3, 5); the connecting base comprising an impeller (64) and a gear set (6) which are respectively formed at a first surface (underside of 5/surface not seen in figure 3) and a second surface (surface of 5 seen in figure 3) thereof and are configured to engage with each other to have synchronous movements (paragraph 0018, lines 39-43); a top end of the top shell (4) connected and communicated with a locating unit (3) through a through hole (41), and the locating unit (3) adapted to be driven by the gear set to have rotating movement (paragraph 0025); the locating unit (3) comprising at least two locating grooves (Fig. 2, 311) having an overlapped area (paragraph 0018, lines 12-14) to control a maximum rotating angle of the irrigation sprinkler when spraying water, and a water outlet connector (2) formed at a top end of the locating unit for water outflow;
the connecting base (5) having a first water channel (Fig. 4, left 51) and a second water channel (right 51) penetrating there through and located adjacent to each other, and two pivotal bases (Fig. 3, 52) formed there between and respectively at two lateral sides of the first water channel and the second water channel to pivotally connect (paragraph 0023) an operating member (83) thereon;
the operating member (83) pivotally connected (via 833) to the two pivotal bases (52) through two bumps (833) at two lateral edges thereof, and a protruding portion (832) protruding (as shown in figure 2) from a central portion of a top surface of the operating member (83) between the two bumps (833); the protruding portion (832) having an arc-shaped top end (top curved portion of 832) to form two abutting surfaces at two sides 
the driving lever (82) having a first portion (821), a second portion (8214), and a third portion (822), which are connected sequentially from top to bottom (as demonstrated in the figures with 821 at the top, 8214 in the middle and 822 at the bottom), and a flange (8212) formed between the first portion and the second portion; a sealing ring (84) disposed on the driving lever from a top portion (821) thereof to couple with the flange (as shown in figure 2 at 84 and 8212), and a bottom end of the third portion (822) having a wedge-shaped recess (8221) having a bottom portion and two inclined surfaces, formed at a central portion thereof and the diameter of the recess (8221) being gradually wider from top to bottom (Figs. 4/5, 8221 shown getting wider from top to bottom); the sealing ring (84) configured to couple (as shown in figure 2 at 84/41) with an inner wall of the through hole (41), and the first portion (821) of the driving lever sequentially penetrating (as shown in figure 2 at 821) through the through hole (41) and the overlapped area of the locating grooves (311); the sealing ring (84) in the top shell (4) adapted to limit the position (as shown from Figs. 4 and 5 at 41) of the driving lever (82) and to provide the sealing effect; the protruding portion (832) of the operating member (83) protruding upwardly into the recess (8221) and fully covered (Fig. 2, 822 shown fully covering the protruding portion 832) by the recess (8221) of the third portion of the driving lever,
wherein when the operating member (83) is driven by the driving lever (82) one of the abutting surfaces of the protruding portion (832) is in contact with one of the inclined surfaces (shown in Fig. 4 and Fig. 5) of the recess (8221), and said inclined surface is configured to push the protruding portion (832) and then tilt the operating member (83) toward the other side (as demonstrated in figures 4 and 5, more specifically in figure 4, the right inclined surface of the recess pushes on the protrusion 832 to tilt the operating 
Chang does not teach the arc-shaped top end is not in contact with a bottom portion of the recess.
However, Wang et al. demonstrates a sprinkler including an operating member (Fig. 8, 52), a driving lever (53) and a protruding portion (532) including abutting surfaces, the operating member (52) including a recess (523), the recess including elongated sides (525), wherein when the operating member (52) is driven by the driving lever (52) one of the abutting surfaces is in contact with the first elongated side (Fig. 8, 525) or the second elongated side (Fig. 9, 525) of the recess (523), while the arc-shaped top end (5321) of the protruding portion (532) is not in contact with the recess (523).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have the arc-shaped top end of the protruding portion of Chang not be in contact with the recess as demonstrated in Wang et al. to help decrease the amount of material wear and tear.
No criticality has been provided for this claimed feature.
Re claim 2, Chang as modified by Wang et al. shows each of the first water channel and the second water channel has two oblique ends (Chang - Figs. 4 & 5, 51).
Re claim 3, Chang as modified by Wang et al. shows the first portion (Chang - Fig. 3, 821), the second portion (Chang - 8214), the third portion (Chang - 822) and the flange of the driving lever are formed integrally (Chang - paragraph 0022; lines 16-19).
Re claim 4, Chang as modified by Wang et al. shows the third portion (Chang - Fig. 3, 822) and the flange (Chang - 8212) of the driving lever (Chang - 82) have larger diameters than the second portion (Chang - 8214) thereof.
Re claim 5, Chang as modified by Wang et al. shows the flange (Chang - Fig. 3, 8212) has an arc-shaped top end (as demonstrated in figures 2, 3, 4 and 5 at 8212).
Response to Arguments
10/26/2020 have been fully considered but they are not persuasive. Regarding applicant’s arguments, applicant states that “neither Chang nor Wang teaches an inclined surface that is configured to push the protruding portion and then tilt the operating member toward the other side because Wang teaches a recess with straight side surfaces while in Chang the protruding portion is nearly immovable,” however this is clearly not the situation as Chang explicitly shows the newly amended feature in figures 4 and 5. More specifically, in figure 4, Chang clearly demonstrates the right inclined surface of the recess pushing on the protruding portion which tilts the operating member toward the left, while in figure 5, Chang clearly demonstrates the left inclined surface of the recess pushing on the protruding portion which tiles the operating member toward the right. 
Applicant goes on to say that “in Chang, the protruding portion including the arc-shaped top end and the abutting surfaces are substantially surrounded by the bottom portion and side surfaces of the recess. Namely, the movement of the protruding portion is actually restricted by the recess, which is the problem the present invention would like to overcome.” However, any restriction present in Chang does not appear to inhibit the device from performing the amended language as described above.
Applicant also states that “applicant believes that the motivation for the specific combination of elements is lacking along with any reasonable likelihood of success in the combination of Chang and Wang” further in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Furthermore, applicant states “that no cite is made to any reference for a motivation to combine such the applicants can only assume official notice is being relied upon for this 
In light of these remarks, all prior art rejections shall be maintained.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540.  The examiner can normally be reached on Mon-Fri; 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/STEVEN M CERNOCH/          Examiner, Art Unit 3752